DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1, 3 thru 5, 8 thru 10, 12 thru 14 and 17 thru 22 have been examined.  Claims 2, 6, 7, 11, 15 and 16 have been cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered.
 Response to Amendment
The amendments to the specification overcome the specification objection from the previous office action (4/15/2022).  The specification objections are withdrawn.
The amendments to the claims cause a change in the interpretation under 35 U.S.C. 112(f) from the previous office action (4/15/2022).  The 35 U.S.C. 112(f) interpretation is restated below in this office action.  
The amendment to claim 5 overcomes the 35 U.S.C. 112(b) rejection from the previous office action (4/15/2022).  The 35 U.S.C. 112(b) rejection is withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a conditions determining unit for determining … conditions” of claim 10. Examiner interprets this unit as a processor as outlined in P[0051].
“an instructions communicating unit for communicating one or more instruction signals” of claim 10. Examiner interprets this unit as a processor as outlined in P[0051].
communication by means of light emitting devices of claims 3, 4 and 12.  The examiner interprets the light emitting devices as “any arbitrary light emitting device(s) mounted to and/or comprised in the vehicle 2, such as for instance commonly known light sources, head lamps and/or lights e.g. provided in the front of the vehicle 2. Said light emitting device(s) 22 may according to an example comprise one or more lasers, and moreover further together with e.g. DLP (digital light processing) technologies enabling for creating and/or projecting text, icons and/or moving animations. Additionally or alternatively, the light emitting device(s) 22 may comprise a plurality of commonly known LEDs (light emitting diodes) adapted for emitting light which may be seen outside the vehicle such as in front of said vehicle 2.” P[0034].
communication by means of sound emitting devices of claims 3 and 12.  The examiner interprets the sound emitting devices as “any arbitrary sound emitting device(s) mounted to and/or comprised in the vehicle 2, such as for instance commonly known loud speakers adapted for emitting sound(s) which may be heard outside the vehicle 2 such as in front of said vehicle 2.” P[0034].
“a suitable position determining unit for determining a geographical position” of claim 13. Examiner interprets this unit as a processor as outlined in P[0051].
“a movement instruction communicating unit for communicating a movement instruction signal” of claim 13.  Examiner interprets this unit as a processor as outlined in P[0051].
“a light indication communicating unit for communicating with support from one or more light emitting devices of the vehicle, a light indication on the ground corresponding to the suitable position” of claim 13.  Examiner interprets this unit as a processor as outlined in P[0051].
“a body parameters determining unit for determining” of claims 10 and 19.  Examiner interprets this unit as a processor as outlined in P[0051].
“an adjustment initiating unit for…actuating” of claims 10 and 19.  Examiner interprets this unit as a processor as outlined in P[0051].
“a session initiating unit for receiving a session initiating signal requesting the body parameters supporting system to initiate a body parameters obtaining session” of claim 17.  Examiner interprets this unit as a processor as outlined in P[0051].
“a session completed indicating unit for communicating upon a body parameters obtaining session being deemed completed, with support from one or more light emitting devices and/or sound emitting devices of the vehicle, a light output and/or sound output indicative of the body parameters obtaining session being deemed completed” of claim 18.  Examiner interprets this unit as a processor as outlined in P[0051].
“a conditions determining unit for determining with input from one or more surrounding detecting sensors adapted to capture a surrounding exterior of the vehicle, one or more body parameters capturing conditions for a person present outside the vehicle” of claim 19.  Examiner interprets this unit as a processor as outlined in P[0051].
“an instructions communicating unit for communicating one or more instruction signals indicating one or more body motion and/or obstruction removal instructions, wherein the one or more instruction signals are determined in consideration of counteracting, changing and/or overcoming at least one of the one or more body parameters capturing conditions” of claim 19.  Examiner interprets this unit as a processor as outlined in P[0051].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Relevant Art
The examiner points to Domeyer et al PGPub 2021/0380137 A1 and Austin et al 2021/0394793 A1 as art that is relevant to the applicant’s claim limitations.  Neither Domeyer et al nor Austin et al are available as prior art because of the filing dates.  Both are directed to external communication between a vehicle and a pedestrian (see Domeyer et al Figure 4, and Austin et al Figures 2A and 4B).
Allowable Subject Matter
Claims 1, 3 thru 5, 8 thru 10, 12 thru 14 and 17 thru 22 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the claim amendments of 7/15/2022.  The closest prior art of record is Jung et al Patent Application Publication Number 218/0174460 A1.  Jung et al disclose a vehicle that includes a sensing unit configured to sense an object in a surrounding area of the vehicle, an output unit configured to output a notification about a pedestrian detected in the surrounding area, and a control unit configured to recognize whether the object is the pedestrian based on sensing signals delivered from the sensing unit and control the output unit to thereby output the notification when the pedestrian is recognized.  
Regarding claims 1, 10, 19 and 20, Jung et al, taken either individually or in combination with other prior art, fails to teach or render obvious a method for a body parameters supporting system of a vehicle for obtaining the body parameters of a person.  The method including determining with input from one or more surrounding detecting sensors adapted to capture a surrounding exterior of the vehicle, one or more body parameters capturing conditions for a person present outside the vehicle.  The one or more body parameters capturing conditions comprises at least one of a body and/or limb posture, a body and/or limb obstruction, and a disturbing obstacle.  The method further including communicating one or more instruction signals indicating one or more body motion and/or obstruction removal instructions.  The one or more instruction signals are determined in consideration of counteracting, changing and/or overcoming at least one of the one or more body parameters capturing conditions.  The one or more instructions signals comprises at least one of a body limb motion instruction, a body rotation instruction, and an obstruction removal instruction.  The method further including determining with input from the one or more surrounding detecting sensors one or more body parameters of the person.  The method further including initiating adjustment of one or more adjustable vehicle components of the vehicle based on at least one of the determined one or more body parameters.  Initiating adjustment of one or more adjustable vehicle components comprises physically actuating the one or more adjustable vehicle components of the vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662